*308OPINION

Per Curiam:

Petitioner has applied to this court for a writ of certiorari to review action of respondent court in granting a decree of divorce, contending that the court was without jurisdiction to act.
The decree in question was granted December 11, 1952. Petitioner, according to his petition, became aware of the existence of that decree July 16, 1953. His petition for writ of certiorari was filed herein September 12, 1955, more than two years later. On June 5, 1954 petitioner remarried. On March 9, 1955 a child was born of that marriage.
Under these circumstances we feel that we must exercise our discretion in a refusal to review by certiorari action of the trial court in which petitioner has so definitely acquiesced, both by delay and by action involving status.
Writ denied.